— Appeal from a judgment of the Supreme Court, Ontario County (Philip A. Litteer, R.), entered November 20, 2010 in a divorce action. The appeal was held by this Court by order entered January 31, 2012, decision was reserved and the matter was remitted to Supreme Court, Ontario County for further proceedings (91 AD3d 1332 [2012]).
Now, upon the stipulation signed by plaintiff on October 1, 2012, and by defendants on October 10, 2012, and filed in the Ontario County Clerk’s Office on October 18, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Garni and Sconiers, JJ.